Case 1:20-cv-00175-JAW Document 33 Filed 06/22/20 Page 1 of 3                       PageID #: 794




                              UNITED STATES DISTRICT COURT
                                       DISTRICT OF MAINE



JOSEPH A. DENBOW et al.,                      )
                                              )
                Petitioners                   )
                                              )
                v.                            )       Case No. 1:20-cv-00175-JAW
                                              )
MAINE DEPARTMENT                              )
OF CORRECTIONS et al.,                        )
                                              )
                Respondents                   )


       DECLARATION OF LISA MARCHESE, DEPUTY ATTORNEY GENERAL,
                   IN SUPPORT OF MOTION TO DISMISS

        I, Lisa Marchese, Deputy Attorney General, declare as follows:

        1.      I am over the age of 18 years and not myself a party to this action. I understand and

believe in the obligations of an oath.

        2.      I have personal knowledge of the facts stated in this declaration and if called upon

to testify, I would testify to those facts.

        3.      I am the Chief of the Criminal Division within the Office of the Maine Attorney

General (“Maine AG’s Office”).

        4.      In that capacity, I have represented the State of Maine in post-conviction review

(“PCR”) proceedings in state court. See 15 MRS section 2121 et. seq.            Based on my prior

experience, I am familiar with Post-Conviction Review state court proceedings and the statutes

and rules governing those proceedings.

        5.      Pursuant to Maine law, the State of Maine is generally represented in PCR

proceedings by the prosecutorial office that represented the State in the underlying criminal action.



                                                  1
Case 1:20-cv-00175-JAW Document 33 Filed 06/22/20 Page 2 of 3                       PageID #: 795




In general, criminal prosecutions and post-conviction proceedings in the State are handled by

District Attorneys’ Offices or the Maine Attorney General’s Office.

         6.    As Chief of the Criminal Division, I frequently communicate with the State’s

District Attorneys on a wide range of matters.

         7.    On April 17, 2020, I reached out via e-mail to all of the respective District Attorneys

across the State and asked them to alert me of any PCR petitions related to COVID-19 in state

court.

         8.    At that time, I was aware that one petition for PCR had been filed in Oxford County

related to COVID-19. That PCR petition was filed by Joseph Denbow.

         9.    On June 16, 2020, I again reached out via e-mail to the District Attorneys and asked

them to alert the Maine AG’s Office of any PCR petitions filed in state court by inmates relating

to COVID-19. In response, I was alerted to a recent PCR petition that had been filed in

Cumberland County on June 4, 2020, and forwarded by the Court to the Cumberland County DA’s

Office on June 15, related to COVID by Michael Denning, an individual who is currently on

probation in the community.

         10.   On June 22, 2020, I again reached out via e-mail to the District Attorneys and again

asked them to alert me to any PCR petitions filed in state court related to COVID-19. In my email

communications with the District Attorneys on June 22, I was alerted to a motion filed in

Penobscot Superior Court, where an inmate in MDOC custody filed a motion under M.R. Crim.

P. 35(c) to reduce his sentence, based on his medical condition and the threat of COVID-19.

         11.   Based on the responses the Maine AG’s Office received from the District

Attorney’s in Maine, I am only aware of two PCR petitions related to COVID pending in state




                                                 2
Case 1:20-cv-00175-JAW Document 33 Filed 06/22/20 Page 3 of 3                       PageID #: 796




court: the petition filed by Joseph Denbow in Oxford County, and the recent petition filed by

Michael Denning in Cumberland County.

       12.    Further, I am not aware that any attorneys in the Criminal Division are currently

handling any PCR petitions in state court related to COVID-19. There is one pending Motion for

post-conviction bail based on COVID-19.

       I declare under penalty of perjury that the foregoing is true and correct.

   Executed on June 22, 2020.

                                                     /s/ Lisa Marchese
                                                     Lisa Marchese




                                                 3
